Citation Nr: 0944539	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-11 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder and, if so, whether service connection is 
warranted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, also claimed as anxiety 
disorder and memory loss, and, if so, whether service 
connection is warranted.

4.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
left knee disorder.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board observes that the RO determined that new and 
material evidence had been received to reopen the Veteran's 
headaches, skin disorder, and acquired psychiatric disorder 
claims.  Despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

In this case, for the reasons stated below, the Board concurs 
with the RO's determination new and material evidence has 
been received to reopen the Veteran's headaches, skin 
disorder, and acquired psychiatric disorder claims.  However, 
for the reasons addressed in the REMAND portion of the 
decision below, the Board finds that additional development 
is required with respect to the reopened claims of service 
connection for a skin disorder and headaches, as well as the 
claim of service connection for a right knee disorder.  
Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  Service connection was previously denied for severe 
headaches, rash on the face, and memory loss as not well-
grounded by an April 2000 rating decision.  Thereafter, a 
July 2001 rating decision denied these claims on the merits.  
The Veteran was informed of both decisions, including his 
right to appeal, and did not appeal.

3.  The evidence received since the last prior denial of 
service connection for headaches, a skin disorder, and an 
acquired psychiatric disorder was not previously submitted to 
agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claims, is not cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claims.

4.  The Veteran served on active duty in the Southwest 
theater of operations during the Persian Gulf War.

5.  All of the Veteran's claimed disabilities have been 
attributed to known clinical diagnoses.  In pertinent part, 
the Veteran's psychiatric problems have been attributed to 
the known clinical diagnosis of anxiety disorder not 
otherwise specified (NOS).

6.  The preponderance of the competent medical and other 
evidence of record does not reflect the Veteran's anxiety 
disorder were incurred in or otherwise the result of active 
military service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for headaches, a 
skin disorder, and an acquired psychiatric disorder also 
claimed as anxiety disorder and memory loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  An acquired psychiatric disorder, to include anxiety 
disorder NOS, was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to assist and notify

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board's decision to reopen the Veteran's claims of 
entitlement to service connection for headaches, skin 
disorder, and an acquired psychiatric disorder is completely 
favorable and, in that regard, no further action is required 
to comply with the VCAA and implementing regulations as to 
that aspect of his appeal.  However, for the reasons 
addressed in the REMAND portion of the decision below, 
further development is required regarding the headaches, skin 
and right knee claims in order to comply with the duty to 
assist.  As for the psychiatric disorder, the Board finds 
that the duties to assist and notify have been satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via letters dated in June and 
August 2006, both of which are clearly prior to the April 
2007 rating decision that is the subject of this appeal.  
Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Moreover, these letters included the information regarding 
disability rating(s) and effective date(s) mandated by the 
Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the Veteran was notified and aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied with respect to the claimed psychiatric disorder.  
The Veteran has had the opportunity to present evidence and 
argument in support of his claims, and nothing indicates he 
has identified the existence of any other relevant evidence 
that has not been obtained or requested.  As part of both his 
October 2007 and April 2008 Substantive Appeals, he indicated 
that no hearing was desired in conjunction with this appeal.  
Moreover, he was accorded a VA medical examination regarding 
this case in November 2006.  As this examinations was based 
upon evaluation of the Veteran, and an accurate understanding 
of his medical history based upon review of his VA claims 
folder, the Board finds that it is supported by an adequate 
foundation.  The Veteran has not identified any inaccuracies 
with respect to the findings of this examination.  
Accordingly, the Board finds that this examination is 
adequate for resolution of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - New and Material Evidence

Service connection was previously denied for severe 
headaches, rash on the face, and memory loss as not well-
grounded by an April 2000 rating decision.  Thereafter, a 
July 2001 rating decision denied these claims on the merits.  
The Veteran was informed of both decisions, including his 
right to appeal, and did not appeal.  Consequently, these 
decisions are now final.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The evidence on file at the time of the last prior denial in 
July 2001 includes statements from the Veteran, his service 
treatment records, and post service-medical records which 
cover a period through 2000.  In pertinent part, the 
competent medical evidence, to include a March 1992 VA 
medical examination, contained no findings indicative of 
chronic headaches, skin rash, or an acquired psychiatric 
disorder.  Therefore, the July 2001 rating decision denied 
the claims, in essence, because there was no competent 
medical evidence of current disabilities.  See Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992) (In the absence of proof of a 
present disability there can be no valid claim.).

The evidence added to the record since the time of the last 
prior denial includes additional statements form the Veteran, 
as well as additional post-service medical records which 
cover a period through 2009.  Among other things, the post-
service medical records contain findings of migraine 
headaches, seborrheic dermatitis, and anxiety disorder NOS.  
In short, there is competent medical evidence showing current 
disabilities.  As this evidence goes to the specific basis 
for the last prior denial, the Board finds that this evidence 
was not previously submitted to agency decisionmakers, 
relates to an unestablished fact necessary to substantiate 
the claims, is not cumulative nor redundant of the evidence 
of record at the time of the last prior final denial, and 
raises a reasonable possibility of substantiating the claims.  
Accordingly, new and material evidence has been received to 
reopen the previously denied claim in accord with 38 C.F.R. 
§ 3.156(a).

Adjudication of the claim does not end with the determination 
that new and material evidence has been received.  The Board 
must now address the merits of the underlying service 
connection claims.

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received, and has addressed the merits of the underlying 
service connection claims.  Nevertheless, pursuant to the 
holdings of Barnett, supra , and Jackson, supra, the Board 
must still find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Inasmuch as the RO has already 
addressed the merits of the service connection claims, the 
Veteran is not prejudiced by the Board also addressing the 
merits of this case.  See Bernard, supra.

Analysis - Service Connection

In this case, the Veteran's claim of service connection for a 
psychiatric disability has been based upon the undiagnosed 
illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 due to his service in the Persian Gulf War.  For 
example, in a July 2006 statement he indicated that several 
of his symptoms, including memory loss, are listed as part of 
the conditions associated with veteran's of the Gulf War in 
the veterans benefits book.  He has not identified any other 
incident of service as the basis for these claimed 
disabilities.  

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service 
connection may also be established for a chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than September 30, 2011.  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

The Board acknowledges that the Veteran served in the 
Southwest Asia theater or operations during the Persian Gulf 
War.  However, all of his claimed conditions have been 
attributed to known clinical diagnoses.  For example, his 
skin problems have been attributed to the known clinical 
diagnosis of seborrheic dermatitis; his headaches have been 
attributed to migraine headaches; his psychiatric problems 
have been attributed to the known clinical diagnosis of 
anxiety disorder, NOS; and his right knee has been attributed 
to degenerative joint disease.  Inasmuch as the medical 
evidence of record reflects that these disabilities have been 
diagnosed, service connection for such disabilities as due to 
an undiagnosed illness cannot be established.  

The Board further finds that service connection is not 
warranted for an acquired psychiatric disorder as directly 
related to service.  Nothing in his service treatment records 
indicates a diagnosis of or treatment for such a disorder.  
Moreover, his psychiatric condition was clinically evaluated 
as normal on his January 1992 expiration of term of service 
examination.  He also indicated on the concurrent Report of 
Medical History he had not experienced depression or 
excessive worry, loss of memory or amnesia, nor nervous 
trouble of any sort.  Similarly, he was not found to have any 
psychiatric impairment on the May 1992 VA medical 
examination.

In addition, there is no competent medical opinion of record 
which relates the Veteran's current psychiatric disorder 
directly to active service.  Rather, the November 2006 VA 
mental disorders examination, and its addendum, indicate that 
this disability developed post-service.  For example, the 
November 2006 examination stated the Veteran had no 
significant cognitive deficits; and that he appeared to have 
signified general anxiety related to issues of his health, 
social performance/social situations (e.g., crowds), and 
general anxiety that leads to rumination about a variety of 
issues including his cognition.

In summary, the Veteran's service treatment records contain 
no entries indicative of psychiatric problems; his 
psychiatric condition was evaluated as normal at the time of 
his separation from service, and on post-service evaluation 
conducted less than a year after discharge; and there is 
competent medical evidence indicating the disability 
developed post-service.  For these reasons, the Board 
concludes that the preponderance of the evidence is against 
the claim.  As the preponderance of the evidence is against 
the claim the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefit sought on appeal must be 
denied.




ORDER

New and material evidence has been received to reopen the 
claims of entitlement to service connection for headaches, a 
skin disorder, and an acquired psychiatric disorder also 
claimed as anxiety disorder and memory loss.  To this extent 
only, the benefit sought on appeal is allowed.

Entitlement to service connection for an acquired psychiatric 
disorder, also claimed as anxiety disorder and memory loss, 
is denied.


REMAND

The Board notes that, unlike the Veteran's psychiatric 
disorder, his service treatment records do contain in-service 
findings of headaches and skin problems.  For example, 
records dated in March 1988 indicate a finding of tension 
headaches.  He also indicated he had experienced frequent or 
severe headaches on his January 1992 Report of Medical 
History.  Regarding the skin, records dated in June 1989 note 
that he was treated for a rash on the right thigh of 3 days 
duration, diagnosed as contact dermatitis.

Despite the foregoing, no competent medical opinion has been 
obtained to determine whether the current disabilities are 
related to the in-service findings.  The Board concludes that 
such an opinion is required for a full and fair adjudication 
of this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).  

With respect to the right knee claim, the Board notes that 
the Veteran has intimated that this disability may be 
secondary to his service-connected left knee disorder.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, no competent medical opinion is of record which 
addresses the contention of secondary service connection.  
Therefore, the Board concludes that a remand is required to 
obtain such an opinion.  See Colvin, supra.

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his skin problems, headaches, and 
right knee since January 2009.  After 
securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an 
examination(s) to determine the current 
nature and etiology of his skin disorder, 
headaches, and right knee.  The claims 
folder should be made available to the 
examiner(s) for review before the 
examination; the examine(s)r must 
indicate that the claims folder was 
reviewed.

Following evaluation of the Veteran, the 
examiner(s) must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran's claimed skin, headaches, 
and right knee disabilities were incurred 
in or otherwise the result of active 
service.  

In addition, an opinion must be expressed 
as to whether it is at least as likely as 
not that the current right knee disorder 
was caused by or aggravated by the 
service-connected left knee disorder.  By 
aggravation the Board means a permanent 
increase in the severity of the 
underlying disability beyond its natural 
progression.  If the examiner determines 
that right knee was aggravated by the 
service-connected left knee disorder, the 
examiner should identify the level of 
disability caused by the seizure 
disorder, to the extent possible.

A complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report(s) 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in June 2009, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


